                                                                     3 'JC/
        Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 1 of 18                       rnj l'-/01-RNJ


STATE OF CONNECTICUT

                                                      ss: New Haven, Connecticut

COUNTY OF NEW HA VEN                                  September 24, 2019


                  AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT

        I, Anabela Sharp, being duly sworn, depose and state as follows:

                                BACKGROUND OF AFFIANT

        1.      I am a Special Agent with the Federal Bureau of Investigation ("FBI") and have

been so employed since 'January 2005. Since March 2017, I have been assigned to the Child

Exploitation unit of the New Haven Division of the FBI. My primary duties in this unit include

identification, investigation and assistance in the prosecution of individuals who are believed to

have violated federal laws pertaining to child exploitation. These laws include those involving

include child enticement, and the production, distribution, receipt and possession of child

pornography, as well as individuals who violate federal laws involving child prostitution and sex

trafficking.

        2.     I have participated in numerous criminal investigations ~f federal and state offenses

including child exploitation offenses, narcotics offenses, sex trafficking and prostitution. In the

course of those investigations, I have participated in interviews of witnesses and subjects in

criminal cases. I have also participated in the execution of numerous search warrants for electronic

media accounts and have been the affiant in many of those warrants.

        3.     Along with members of the Waterbury Police Department ("Waterbury PD") in

Waterbury, Connecticut, and the United States Marshalls Service in this District, I am currently

investigating Lester Joy ("Joy"), a 39-year old male born in 1980, and Crystal McGrath

("McGrath"), a 29-year old female born in 1990, for criminal violations to include kidnapping, in
       Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 2 of 18




violation of 18 United States Code, Section 1201, international parental kidnapping (for McGrath),

in violation of 18 United States Code, Section 1204, and violation of the Sex Offender Registration

and Notification Act ("SORNA") (for Joy), a violation of 18 United States Code, Section 2250

(collectively, the "TARGET OFFENSES").

               a.      This affidavit is being submitted in support of an Application for a Search

Warrant to search and seize the contents of the following electronic devices, as more specifically

described in Attachment A (the "TARGET DEVICES"), which devices were seized from McGrath

by the Waterbury PD on or about March 30, 2019, following her apprehension and the

apprehension of Joy and McGrath's three minor children in Mazatlan, Mexico. These devices

include: One pink Samsung cell phone IMEI 354664/05/067256/2; one black/gray Alcatel cell

phone IMEI 015295003034518; and one silver Samsung cell phone IMEI 354255097556189.

       4.      On or about September 10, 2019, Waterbury PD provided the TARGET DEVICES

to your Affiant to permit forensic examination by the FBI in New Haven, Connecticut. The

TARGET DEVICES have not yet been forensically examined by the FBI or Waterbury PD, to

date, and remain in the custody of the FBI in New Haven, Connecticut.

       5.      Based on the information set forth in this affidavit, there is probable cause to believe

and I do believe that the TARGET DEVICES contain items that constitute instrumentalities, fruits,

and evidence of the TARGET OFFENSES, as specified in Attachment B, which is incorporated

herein by reference.

       6.      The information contained in this affidavit is based on my personal knowledge of

this investigation, the knowledge of other duly sworn law enforcement officers and agents

involved in this investigation, and law enforcement narratives that I have thoroughly reviewed

relating to Lester Joy and Crystal McGrath, including, but not limited to those drafted by the



                                                  2
       Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 3 of 18




Waterbury Police Department and the United States Marshals Service regarding this investigation

and prior cases and investigations relating to Joy and McGrath, in addition to documents obtained

from cellular telephone providers and financial institutions obtained through federal and state

subpoenas. Because this affidavit is for the limited purpose of establishing probable cause for the

requested search warrant, it does not include all of the information gathered by law enforcement,

to date, in this investigation. Rather, it contains information, which, based on my training and

experience, I believe establishes probable cause to believe that evidence, fruits, and

instrumentalities of the TARGET OFFENSES will be found within the data maintained on the

TARGET DEVICES, as more fully described in Attachment A, which is incorporated herein by

reference.

                                      DEFINITIONS

       7.      The following definitions apply to this Affidavit:

               a.     "Minor," as used herein, is defined by 18 U.S.C. § 2256(1) to mean any

person under the age of eighteen years.

                               TECHNICAL TERMINOLOGY

       8.     Based on my knowledge, training, and experience, I am aware that a mobile or

cellular telephone, commonly referred to as a cell phone, is a handheld wireless device used for

voice and data communication through radio signals. These telephones send signals through

networks of transmitters/receivers, enabling communications with other wireless telephones or

traditional "land line" telephones. A wireless telephone usually contains a "call log," which

records the telephone number, date, and time of calls made to and from the phone. In addition to

enabling voice communications, cell phones offer a broad range of other capabilities. These

capabilities include: running software or applications; storing contact names and phone numbers



                                                3
        Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 4 of 18




in electronic address books, commonly referred to as a cell phone user's contacts; sending,

receiving, and storing text messages and e-mail; taking, sending, receiving, and storing still

photographs and moving video; storing and playing back audio files; storing dates, appointments,

and other information on personal calendars; and accessing and downloading information from the

Internet. Cell phones may also include a geo-location and global positioning system ("GPS")

technology for determining the location of the device, to send and receive emails and to access the

internet.

        9.      Based on my knowledge, training, and experience, I know that cellular telephones

have the capability to allow it to serve as a wireless telephone, digital camera, portable media

player and GPS navigation devices. These capabilities allow the cell phone to store information,

pictures, and videos for long periods of time. Similarly, information that has been viewed via the

Internet is typically stored for some period of time on such devices. In my training and experience,

examining data stored on a cell phone can uncover, among other evidence, evidence that reveals

or suggests who may have possessed or used the device as well as evidence of criminal activity.

This information may be capable of recovery with forensics tools.

             FORENSIC ANALYSIS FOR ELECTRONIC DEVICES AND DATA

        10.     Based on my training and experience, I know that analysis of electronically stored

data, whether performed on site or in a laboratory or other controlled environment, may entail any

or all of several different techniques.     Such techniques may include, but are not limited to,

surveying the file directories and any individual files that the cellular telephone may contain

(analogous to looking at the outside of a file cabinet for the markings it contains and opening a

drawer capable of containing the pertinent files in order to locate the evidence authorized for

seizure by the warrant); conducting a file by file review of the data; examining all of the structured,



                                                  4
        Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 5 of 18




unstructured, deleted, and free space data on a particular piece of media; opening or reading the

first few pages of each file in order to determine their precise contents; scanning storage areas to

discover and possibly recover deleted data; scanning storage areas for deliberately hidden files;

and performing electronic key word searches through all electronic storage areas to determine

whether occurrences of language contained in such storage areas exist that are related to the subject

matter of the investigation.

        11.     Electronic files or remnants of such files can be recovered months or even years

after they have been downloaded onto a drive or electronic media, deleted, or simply viewed via

the Internet. Electronic files downloaded onto a hard drive or other media can be stored for years

at little or no cost. Even when such files have been deleted, they can be recovered months or years

later using readily available forensic tools. When a person "deletes" a file, the data contained in

the file does not actually disappear; rather, that data remains on the drive or media until it is

overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside in free

space or slack space that is, in space on the drive or media that is not allocated to an active file that

is unused after a file has been allocated to a set block of storage space for long periods of time

before it is overwritten.

        12.     In addition, the operating system may also keep a record of deleted data in a "swap"

or "recovery" file.    Similarly, files that have been viewed via the Internet are automatically

downloaded into a temporary Internet directory or cache. The browser typically maintains a fixed

amount of space devoted to these files and the files are only overwritten as they are replaced with

more recently viewed Internet pages. Thus, the ability to retrieve residue of an electronic file from

a drive or media depends less on when the file was downloaded or viewed than on a particular

user's operating system, storage capacity, and computer habits. As noted, it is not at all uncommon



                                                   5
        Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 6 of 18




to recover filed deleted months or even years prior to the forensic analysis of the device.

                            THE INVESTIGATION AND PROBABLE CAUSE

         13.     On or about February 16, 2019, Waterbury PD was dispatched to the McDonald's

restaurant located at 530 Reidville Drive in Waterbury, Connecticut to speak with the complainant,

a State of Connecticut, Department of Children and Families ("DCF") caseworker, regarding a

child abduction complaint. The caseworker stated that she travelled to McDonald's to facilitate a

supervised visit between three children, Minor Victim #1 ("MVI''), year of birth 2011, Minor

Victim #2 ("MV2"), year of birth 2013, and Minor Victim #3 ("MV3"), year of birth 2017 and

their mother, Crystal Ann McGrath, ("McGrath").

         14.     At the time of the visit, the paternal grandmother of the three minor children, who

lives in the State of Delaware, maintained physical custody of the children pursuant to a custodial

order obtained by the Department of Children and Families in the State of Connecticut. 1 The

caseworker explained that the grandmother drove to Waterbury, Connecticut from Delaware and

rented a room at the local hotel with the three children for the purpose of facilitating the children's

visit with their mother, Crystal McGrath, on February 16, 2019. The caseworker had previously

participated in a supervised visit with McGrath and her children at the Brass Mill Center in

Waterbury, Connecticut, when the children had also been driven to Connecticut by the

grandmother to facilitate this interaction, with no complications during that visit.

        15.      On the morning of February 16, 2019, while driving her state vehicle, the

caseworker picked up the children at the hotel where they were staying and brought them to

McDonald's for the visit, which was to occur between 11am and 3pm. During the visit, one of the

children stated that they had to go to the bathroom and the caseworker permitted McGrath to take


1 The name of the grandmother and other of McGrath's and Joy's family members are known to your Affiant but
are not identified in this affidavit for the privacy of those persons.

                                                      6
       Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 7 of 18




the child and the two returned soon thereafter. Later during the visit, McGrath told the caseworker

that she was taking the children to use the bathroom so that she could clean them up after they ate

ice cream, which McGrath purchased for them when they requested a snack. According to the

caseworker, McGrath stated that she did not want to take the children to the bathroom one at a

time, so she waited for all three to finish and then took them all to the bathroom.

        16.    After about 10 minutes, McGrath had not returned with the children, and so the

caseworker went to check on them as she thought they were taking too long. The caseworker

checked all of the bathrooms and areas inside of the McDonald's, calling their names, but did not

find McGrath or the children. She did, however, note that the children's coats, the rest of their

snacks, and the diaper bag for the youngest child, remained at the location where they had been

seated. The caseworker immediately notified Waterbury PD and her DCF supervisor of the

disappearance of McGrath and the three children.

        17.    The caseworker subsequently advised the Waterbury PD in a sworn statement that

she did not know the method of transportation McGrath used to get to McDonald's or whom she

may have been with, if anyone, as McGrath was there when the caseworker and the children

arrived. The caseworker did not know where Crystal may have taken the children or whether she

left in a vehicle or on foot. The last time the caseworker participated in McGrath's supervised visit

at the Brass Mill Center in Waterbury, the caseworker observed that McGrath travelled to and from

the visit with a black male who was driving a red Volvo. The caseworker did not know if McGrath

would harm the children but knew that McGrath had made threats to harm herself and her children

in the past and that McGrath was believed to have mental health issues.

       18.     The caseworker advised that McGrath used cell phone number (203) 694-2290. A

GPS locate was immediately attempted on the phone number, but it was learned that it was



                                                 7
        Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 8 of 18




powered off. The caseworker described McGrath as a white female, chunky build, with long blond

hair, wearing black tights, and a black "flary" shirt.

        19.        Connecticut State Police immediately issued a Silver Alert. Surrounding towns and

states were also notified in addition to Metro North train station authorities. Photos of the red

Volvo, McGrath, and the children were also distributed via Slack, a police information website.

        20.        On or about February 16, 2019, Waterbury PD seized surveillance videos from

McDonald's restaurant that captured McGrath and her three children exiting the restaurant. Your

Affiant reviewed the surveillance videos recorded on February 16, 2019 (according to video time

stamp). Your Affiant observed on one of the cameras inside of the restaurant a grainy video of a

female fitting the description of McGrath taking three children out of McDonald's through a rear

exit door of the building. Prior to exiting the restaurant, one of the children walked away from

McGrath towards the seating area and McGrath can be seen waving the child to come back to her.

The child can be seen on the video returning back to McGrath and she and the three children

proceeded to walk out of the restaurant.

        21.        Another camera angle captures McGrath and the three children walking towards a

vehicle waiting in the side lot. At approximately the same time, that McGrath and the children exit

the restaurant, your Affiant observed a vehicle back up out of a parking spot and proceed forward.

At this point, the vehicle's view is obstructed by a pickup truck that is parked in front of it.

McGrath and the children stop near the pickup truck and it appears to your Affiant that they are

getting into a vehicle that is parked next to the pickup truck. Due to location of the pickup truck,

your Affiant is not able to observe McGrath and the children enter the vehicle. After a short period,

McGrath (only the upper shoulders and head) can be seen walking around what appears to be the

rear of the car.



                                                   8
       Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 9 of 18




        22.    A third camera view shows what your Affiant believes to be the vehicle that

McGrath and the children entered leave the McDonald's parking lot. The camera angle captured

what I believe to be a red four-door vehicle, possibly with tinted windows, and a sunroof, leaving

from the rear of McDonald's.

        23.    Through the course of the investigation, McGrath's boyfriend was identified as

Lester Wilfong-Joy, of 37 Laurel Street, 2nd Floor, in Waterbury. Joy is a registered sex offender

from the State of New Jersey, based on his conviction for sexual assault involving a 14-year-old

female in October of 2002, resulting in a sentence of three years in custody, lifetime community

supervision, and lifetime sex offender registration. Joy was thereafter convicted in Suffolk County

New York, in January of 2006 for disseminating indecent material to minors, rape 3rd degree (2

counts) and criminal sexual act 3rd degree resulting in a custodial sentence of 42 months to 7 years.

Convictions for criminal contempt and disobeying the Court in Southampton, New York followed

in October 2008. Joy was also convicted of failure to register as a sex offender in the District of

Connecticut on May 20, 2015 and was sentenced to 27 months of incarceration to be followed by

60 months of supervised release. His term of supervised release in the District of Connecticut was

violated in March of 2017 and he was sentenced to 7 months of incarceration with no supervision

to follow.

       24.     On or about February 16, 2019, Waterbury PD responded to a location on Laurel

Street in Waterbury, Connecticut, where Joy was believed to reside. An officer spoke with Joy's

sister about Joy and McGrath. The sister and other family members at the apartment offered

general information, but claimed to have no knowledge of Joy's location or the whereabouts of

McGrath and her three children. A detective spoke with Joy's mother and another family member,

who stated that Joy owned and drove a red/burgundy Volvo.



                                                 9
      Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 10 of 18




        25.    While the detectives were at Joy's residence, Joy's sister received an incoming call

from "Lester" on her cell phone with his photo displayed. A detective answered the phone and

identified himself as a Waterbury Police Detective. He asked Joy where he was located and Joy

stated he was at a rest stop on the New York/Connecticut line. The detective asked if Joy knew the

location of Crystal McGrath and her three children. Joy stated that he picked them up at the

McDonald's in Waterbury and dropped them off at Metro North in New Haven at 12:35pm. Joy

stated that he was driving a grey SUV Nissan or Dodge and that he was on his way back to

Waterbury. Joy was told that the Waterbury PD was looking for McGrath and the children and that

he was now part of an ongoing investigation and needed to respond to the Waterbury PD. Joy

stated he would come to the police station. Joy never responded to the police department and his

phone went directly to voice mail when officers attempted to contact him again.

       26.     On or about February 16, 2019, the children's grandmother was interviewed by

Waterbury PD. The grandmother advised that Lester Joy had traveled to Delaware with McGrath

to visit the children but had always stayed in the car when McGrath was in the home. In the past,

the grandmother observed Joy driving a red car. The grandmother stated that she knew that Joy

has been in Court with McGrath when there were custody hearings and that Joy knew that McGrath

does not have custody of the children. Waterbury PD confirmed this information with McGrath's

DCF caseworker, who attempted to identify Joy at one of the court proceedings with McGrath and

the grandmother, but Joy would not tell her his name.

       27.     On or about February 17, 2019, a Waterbury PD detective contacted Joy's brother

using a cellular telephone number. Joy's brother stated that he called the Waterbury PD the

previous day after learning from family about his brother, Lester Joy, being involved in a child

custody incident with McGrath. Joy's brother offered information about the Volvo and stated it is



                                               10
       Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 11 of 18




an older model, early 2000, burgundy in color, with a college sticker and Army placard on the

back. The brother did not think the car was registered. He also stated Lester knew about the custody

issues with McGrath's children and that she was not supposed to have them. Joy's brother also

stated Lester had taken McGrath to Delaware to the grandmother's house to see the children. The

brother stated the two are together and believes that Lester had left the State of Connecticut and

may go to his godmother's home, somewhere in the Carolinas. The brother stated that the

godmother is around 70 years of age. Joy's brother tried calling Lester at his number (203) 996-

2246, but it was going to voicemail.

        28.    On or about February 17, 2019, arrest warrants for Joy and McGrath were prepared

by Waterbury PD and issued by a Superior Court Judge in State of Connecticut for three counts of

custodial interference 1st degree (CGS § 53a-97) and three counts of risk of injury to a minor (CGS

§ 53a-21).

       29.     On or about February 17, 2019, Waterbury PD conducted an emergency "GPS"

location search on Joy's cellular phone, (203) 996-2246. The service provider, Sprint, stated the

cellular number was utilizing a cellular tower located north of St. Augustine, Florida, near I-95

highway and Route 16.

       30.     Waterbury PD requested assistance from United States Marshals Service (USMS).

On or about February 19, 2019, DUSM James Masterson conducted a GPS Triangulation of the

area, LPR IS, in Saint Augustine, Florida, where Joy's cellular phone was last located. Masterson

was able to develop a possible license plate 417YTY on the red Volvo. Task Force Officers in that

location looked for the vehicle and conducted an interview with McGrath's mother, but did not

find McGrath, Joy or the children at this location.




                                                 11
       Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 12 of 18




        31.    On or about February 22, 2019, DUSM Masterson provided Waterbury PD

information that on or about February 16, 2019, Joy and McGrath used a credit card to pay for a

room at the Red Carpet Inn, 1245 State, Route 10, East Whippany, New Jersey. Information

provided by Red Carpet Inn management confirmed that Joy and McGrath stayed at that hotel. Joy

gave a copy of his Connecticut identification to the hotel staff. According to the registry, Joy

checked in around 3 :00pm and left that night.

       32.     Based on the above information, DUSM Masterson requested credit-reporting

information from credit reporting sources used by the USMS. Financial information obtained from

those sources showed that both Joy and McGrath had credit cards associated with Axos Bank,

4350 La Jolla Village Drive, Suite 100 San Diego, California 92122.

       33.     On February 26, 2019, USMS Task Force members obtained a Connecticut State

search warrant to monitor the use of the debit card utilized by Joy and McGrath. According to the

records provided by the bank, on February 23, 2019, both Joy and McGrath used the debit card at

a McDonald's restaurant in Juarez, Mexico. They also used it on February 25, 2019, at a

convenience store in Juarez, Mexico. On February 27, 2019, they used the debit card at an ATM

and a Walmart store in Juarez, Mexico. According to the records, children's clothing and toys were

purchased.

       34.     On or about February 26, 2019, it was learned through investigative efforts that the

United States Marshals in EI Paso, Texas had a possible location for Joy and McGrath in Juarez,

Mexico. Those officers notified Mexican authorities, who began to search local hotels in the Juarez

border area. The Mexican authorities made attempts at a number of hotels in the area but were

unsuccessful in locating suspects Joy, McGrath and the children.




                                                 12
      Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 13 of 18




       35.     On or about March 06, 2019, EI Paso United States Marshals ("USM") Deputies

traveled to Juarez, Mexico and met with Mexican authorities. EI Paso USM and Mexican Officers

located a hotel were Joy, McGrath and the children ·had stayed several days prior. The hotel staff

advised that Joy and McGrath were operating what they believed to be a red Volvo automobile.

       36.     On or about March 08, 2019, DUSM Masterson advised that Mexican authorities

had located Joy and McGrath in the city of Mazatlan in Mexico. Authorities there established

surveillance on Joy and McGrath at a home. Authorities were conducting this surveillance to

determine the whereabouts and safety of the children prior to detaining Joy and McGrath as illegal

immigrants in their country.

       37.     On or about March 09, 2019, DUSM Masterson advised that Joy, McGrath, and the

children had been located and detained in Mazatlan, Mexico. All five persons were determined to

be in the country illegally and without passports.

       38.     On or about March 12, 2019, Joy and McGrath were deported from Mazatlan

Mexico to Denton, Texas. Upon their arrival, they were arrested by the Denton County Sheriffs

Office as fugitives from justice based on warrants that had been issued in the state of Connecticut.

On March 15, 2019, the children were returned to the U.S. with the assistance of DCF services and

returned to the custody of their grandmother.

       39.     On or about March 29, 2019, following her return to Connecticut, Waterbury

detectives brought McGrath to the Waterbury PD. At that time, McGrath was read her

constitutional rights. Following the written waiver of her rights, McGrath provided the following

information to Waterbury PD detectives.

       40.     McGrath advised that she "did it" and that she was surprised that it took so long to

find her and the children. McGrath stated that she and Joy had planned to take the children and



                                                13
       Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 14 of 18




drive to a non-extraditable country in South America. McGrath stated that she planned this because

she was frustrated with DCF and the courts.

        41.    McGrath agreed to provide a statement in written form. In that statement, McGrath

stated that she took the three kids from McDonald's in Waterbury and then drove to pick up Joy

on Laurel Street in the maroon Volvo. McGrath then stated they drove out of Connecticut, stopping

in Florida, Texas, and then crossed into Mexico. After McGrath signed the statement, she asked if

she could just plead guilty to get it over with and just start serving her sentence.

        42.    On or about March 30, 2019, Waterbury PD detectives returned from Texas with

Joy. During the trip back to Connecticut, Joy stated that he did not wish to provide a statement.

Joy further stated that it was all in his wife's hands. A detective asked Joy who his wife was and

Joy replied "Crystal". Joy stated that he views Crystal as his wife, even though they are not married

yet. Joy stated that he would talk about the vacation they took to Mexico and that he has been there

in the past.

        43.    At the Waterbury PD, Joy was asked again if he wished to give a statement. Joy

again stated that he did not wish to give a statement. The existing arrest warrants were then served

on both Joy and McGrath for three counts each of custodial interference first degree and three

counts each of risk of injury.

        44.    Items were seized from the property of both McGrath and Joy. When Joy was

extradited from Texas to Connecticut, his property included, among other items to include a FBI

cap, two envelopes (addressed to Lester Joy with his inmate number) containing letters of

correspondence between Joy and McGrath that were written during the period of time that they

were awaiting extradition to Connecticut.       Three cellular phones were also transferred from

McGrath's property while she was in custody in Texas to the Waterbury detectives who brought



                                                  14
      Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 15 of 18




her back to Connecticut. These cellular phones included (1) one pink Samsung cell phone IMEI

354664/05/067256/2; (2) one black/gray Alcatel cell phone IMEI 015295003034518; and (3) one

silver Samsung cell phone IMEI 354255097556189. The cellular phones were taken into the

custody of the Federal Bureau oflnvestigation on September 10, 2019.

       45.     Based on my training and experience, your Affiant knows that it is common for

fugitives to use cellular telephones to mask their whereabouts and avoid apprehension by law

enforcement. Your Affiant believes that Joy and McGrath utilized these cellular telephones to

correspond with one another and possibly others about the details of their plan to leave Connecticut

with McGrath's children. The cellular telephones may also contain information related to research

regarding the planning of their travel to Mexico.

       46.     Based on my training and experience, I believe that any and all data contained

within the TARGET DEVICES at the time the Waterbury PD seized is still be on the TARGET

DEVICES as the devices have remained in the custody of law enforcement since their seizure.

        4 7.    Because this warrant seeks only permission to examine a device already in law

enforcement's possession, the execution of this warrant does not involve the physical intrusion

onto a premise. Consequently, I respectfully submit there is reasonable cause for the Court to

authorize execution of the warrant at any time in the day or night.

                                         CONCLUSION

       48.     Based on the aforementioned factual information, there is probable cause to believe

and I do believe that the TARGET DEVICES, as more fully described in Attachment A to this

affidavit, contain contraband, fruits, instrumentalities and evidence of the possible violations of

the TARGET OFFENSES to include, but not limited to violations of Title 18, United States Code,

Section 1201 (kidnapping), Title 18, United States Code, Section 1204, (international parental



                                                15
      Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 16 of 18




kidnapping (McGrath) and Title 18, United States Code, Section 2250 (the Sex Offender

Registration and Notification Act ("SORNA") (for Joy), or material otherwise criminally

possessed, or property that is or has been used as the means of committing the TARGET

OFFENSES.

       49.      In consideration of the foregoing, I respectfully request that this Court issue an

order authorizing the search and seizure of the contents of the TARGET DEVICES, as more fully

described in Attachment A, for the items, materials and records more specifically identified in

Attachment B.



                                                           Anabela Sharp
                                                           Special Agent
                                                           Federal Bureau oflnvestigation


Subscribed and sworn to before me this 24th day of September, 2019




                                                16
      Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 17 of 18


                                    ATTACHMENT A

                                 Property to Be Searched

The property to be searched are the following electronic devices (each a "TARGET DEVICE" and

together the "TARGET DEVICES"), which were obtained by the Federal Bureau oflnvestigation

in New Haven, Connecticut on September 10, 2019:

              b.     One dark pink Samsung cell phone, IMEi 354664/05/067256/2;

              c.     One black/gray Alcatel cell phone IMEi 015295003034518; and

              d.     One silver Samsung cell phone, IMEi 354255097556189




                                           A-1
      Case 3:19-mj-01409-RMS Document 1-1 Filed 09/24/19 Page 18 of 18


                                       ATTACHMENT B

                                 Particular Things to be Seized

For the time period beginning February 1, 2019 through and including March 30, 2019 :

All records, information, photographs, images, videos, call logs, contacts, text messages, internet
browsing history, and calendars, in any format, including any associated metadata, EXIF
information, and geo-location information, that constitute fruits, evidence and instrumentalities of
the crimes of, in violation of 18 U.S.C. §§ 1201, 1204 and 2250, (collectively, the "TARGET
OFFENSES").




                                               B-1
